DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “memory” in claim 1 (“memory” is a placeholder whose name is functional [a “memory” has a function which is storing information]), “configured to” is a transition/linking phrase, and “store a plurality of databases…in which the answer information is stored” is a function of the memory, and a memory does not have a defined/commonly understood structure in the art (anything from any number of types of hard drives to a signal or carrier wave can be a “memory”).
	For clarity of the record “circuitry configured to:…” is NOT interpreted under 112(f) because, as described in MPEP 2181 I. A., “circuit” is an example of structural terms that have been found not to invoke 112(f) (3rd paragraph).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1:
nd to last limitation is ambiguous (multiple databases and it is not clear which one “the database” in “adopt the database” is supposed to refer to).  Applicant appears to have intended to claim where a matching based on the morphemes and the first field of one of the plurality of databases is performed to determine whether that one of the plurality of databases should be adopted as an extraction source, and where the matching is performed for each of the plurality of databases.  As claimed, however, this limitation is not claimed in a “for loop” sense such that “the database” cannot be interpreted as a respective database.  The 2nd to last limitation is claimed as where the matching based on the morphemes and all of the first fields of all of the databases overall is “to determine whether to adopt” a particular singular database (where it is not clear which database is “the database”) as an extraction source.
“the first field of the database, which is determined to be adopted as the extraction source” and “the database, which is determined to be adopted as the extraction source” are ambiguous due to the ambiguity discussed in the previous paragraph (not clear which database is “the database” that is “adopt[ed]… as an extraction source” and thus it is not clear which first field of which database is “the first field of the database, which is determined to be adopted as the extraction source”)
“the first field” at the end of claim 1 is ambiguous (can refer to any of the first fields in the plurality of databases, even though it appears that Applicant intends to reference the first field of the adopted database)
“the second field” in “data in the second field corresponding to data in the first field” (end of claim 1) is also ambiguous

Claims 7-8 include the issues of claim 1.
	
Additionally (i.e. in addition to the issues discussed above in the rejection of claim 1), claim 7 recites, in line 5, “the inquiry information that is input” which lacks antecedent basis as a complete phrase (Claim 7 does not recite “that outputs answer information corresponding to inquiry information that is input” as claim 1 does in claim 1’s preamble)
Additionally, “the inquiry information” in the 2nd line of the “perform morphological analysis…” limitation is ambiguous (can refer to either “the inquiry information that is input” in the “perform morphological analysis…” limitation or to “inquiry information” in “a word related to inquiry information” in the preamble, where, as claimed, these two recitations of “inquiry information” are not necessarily the same)

Additionally (i.e. in addition to the issues discussed above in the rejection of claim 1), in claim 8:
“the inquiry information” in the 2nd line of the “perform morphological analysis…” limitation is ambiguous (can refer to “inquiry information that is input” in the preamble or to “inquiry information” in “a first field in which a word related to inquiry information is stored” in the “storing…” limitation, where these two recitations of “inquiry information” do not need to be the same as claimed)
“the answer information” (line 3 of the 2nd to last limitation) is ambiguous (can refer to “answer information” in “outputs answer information” in the preamble, or to 
“the answer information” in the last limitation of claim 8 is ambiguous (same reasons as discussed in the previous paragraph).

As per Claim 6, “the option” is ambiguous.  Claim 3 recites “options as to whether the answer information is a desired answer” and “an option indicating that the answer information is not the desired answer” and it is not clear, as claimed, which of these options is “the option” in claim 6 (Applicant appears to have intended to reference the option indicating the answer information is not the desired answer, but this is not clearly the case as claimed).

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim 1 (and similarly claims 7-8 and consequently claims 2-6), the prior art of record does not teach or suggest the combination of all limitations in claim 1, including (i.e. in combination with the remaining limitations in claim 1) including store a plurality of databases each having at least a first field in which a word related to the inquiry information is stored and a second field in which the answer information is stored,… perform a first matching process based on the morphemes (which the inquiry information that is input is divided into) and the first field of each of the plurality of databases stored in the memory, to determine whether to adopt the database as an extraction source from which the answer information is to be extracted; and perform a second matching process based on the morphemes and the first field of the database, which is determined to be adopted as the extraction source, (i.e. the same first field of the adopted database upon which the first matching is, in part, based, as one of the first fields of the plurality of databases, an adopted one of which is interpreted as “the database, which is determined to be adopted as the extraction source”) to output, as the answer information, data in the second field corresponding to data in the first field (where the answer information is data in a second field and corresponds to data in the same first field upon which the first and second matching processes is based).
2016/0328469 teaches “acquiring answer information based on a predetermined knowledge database is provided, wherein the predetermined knowledge database includes a plurality of sub-databases… divid[ing] the text sequence into a plurality of word segments and obtain[ing] a semantic information of at least one of the plurality of word segments… perform[ing] a search in at least one of the plurality of sub-databases for matching the semantic information, successively from high to low in priority of the sub-databases, till an initial answer information matching the semantic information is adopt a database as an extraction source from which the answer information is to be extracted and then performing another matching based on the word segments and the same first field to identify the answer.  In this reference, it appears that every database is checked for semantic matches and then answers are obtained responsive to that check (i.e. there is only one match in each database to determine answers, not one check to determine that a database should be checked, and then performing another check to determine the answer).
2012/0221544 teaches “In this embodiment, before requesting the member engine to search for the keyword information, the search server may select the member engine according to the instant interest model and the long-term interest model of the user, so that the member engine matching the keyword information, the instant interest the first field (the same field which the matching used to determine whether to select/”adopt” a database is based on) and outputs, as the search result information, data in a second field that corresponds to the first field.
2015/0317321 teaches “the matching module 10, in response to the selected content on the website page being a text, may perform word segmentation on the selected text. The word segmentation may identify a morpheme. The matching module 10 may match the identified morpheme with the keywords in the material database. The matching module 10 may select, from the material database, at least one piece of material corresponding to a keyword having a highest matching degree with the morpheme” (paragraph 47, suggesting where words may be derived by segmenting/dividing text, thereby identifying a morpheme, and then matching the identified morpheme with words in a database and providing information corresponding to the keyword having a highest degree of matching with the morpheme)
2014/0149554 teaches “The search engine 221 receives one or more search queries from the workflow engine 201 for one or more resource servers 105a-105n. In one embodiment, the search queries originate at the search server 120. The search engine 221 identifies, from the database indices one or more keywords that match one or more terms in the search queries, determines the one or more resource servers 105 the request is bound for and sends the determination of the one or more resource servers 105 to the workflow engine 201. For example, the search engine 221 accesses of each of the plurality of databases”, and even assuming portions of the global index are interpreted as part of the plurality of resource servers, it does not appear that the media retrieved from the resource server(s) is identified based on performing a second/additional matching of the request words with the global index (i.e. the same first field), and it is also not clear that request terms are “matched” by the resource servers to keywords corresponding to the retrieved results.
2015/0186553 teaches “In an example aspect of the disclosure, accessing information content in a database platform environment may be performed and may include filtering using a keyword, analytics metadata associated with one or more database connections to information content. The database connections may include a database, a database query, or a data cube. Each of the database connections may include metadata attributes, which may define at least a portion of the analytics metadata. For example, the metadata attributes may include a connection name, a column name, a field name, or a title name associated with the database, the database query, the data cube, or an analytics report accessible using at least one of the database connections. One or more of the database connections may be selected, if the keyword matches at least one of the metadata attributes, and the selected one or more database connections may be rated” (paragraph 4 suggesting where a database is 

2009/0063959 teaches “search[ing] for one or more documents including the user phrase and/or the related phrase, for each one or more of the categories specified by the user or set by default” and “when the phrase check request includes information regarding a specific category selected by the user, the contents searcher 214 identifies a database that corresponds to the selected category by the uniform resource identifier (URI), and sends a query to the identified database to obtain a search result indicating occurrence frequency of the user phrase and the related phrase for the selected category. Alternatively, when the phrase check request includes no information regarding the category, the contents searcher 214 may send a query to a plurality of databases that may be set by default to obtain a search result indicating occurrence frequency of the user phrase and the related phrase for each one of the plurality of categories” (paragraph 45).  Paragraph 41 describes where a user phrase is divided into one or more keywords, which may be referred to as an index, that are useful for search.  Paragraph 42 describes obtaining related phrase(s) that correspond to the keyword(s).  Paragraph 43 describes searching a contents database for one or more contents including the user’ phrase and/or the related phrase to generate a search result.  Paragraph 35 describes where a user inputs/selects a phrase to be checked (“the user phrase”) for its appropriateness, and initiates a phrase check request (suggesting that the phrase check request is a user input).  In this reference the database is not selected based on the morphemes/keywords (the category is default/user-specified).  
10019513 teaches where “a query having terms that mostly closely match the terms of a particular cluster of question phrases may be associated with the answer term vector generated for that cluster”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






EY 2/10/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658